         Case 2:19-cr-00201-APG-NJK Document 36
                                             35 Filed 01/15/21
                                                      01/14/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Fredi Kazimirsky
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00201-APG-NJK
11
                    Plaintiff,                                STIPULATION TO MODIFY
12                                                            CONDITIONS OF RELEASE
            v.
                                                                    (First Request)
13
     FREDI KAZIMIRSKY,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Nicholas D. Dickinson, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Paul D. Riddle, Assistant Federal Public Defender, counsel for Fredi Kazimirsky
20
     that the Court modify his conditions of release:
21
            1.      When Mr. Kazimirsky was ordered released in July of 2019, one of his
22
     conditions of release was that his travel be restricted to Clark County, Nevada. Mr. Kazimirsky
23
     has been on pretrial release for nearly 18 months. During that time, he has been completely
24
     compliant with all conditions of his release. Accordingly, the parties respectfully request that
25
     this condition be modified to allow Mr. Kazimirsky to travel within the Continental United
26
         Case 2:19-cr-00201-APG-NJK Document 36
                                             35 Filed 01/15/21
                                                      01/14/21 Page 2 of 3




 1   States. This modification will allow Mr. Kazimirsky to visit with family and loved ones with
 2   whom him he has been unable to visit under his current restrictions.
 3          2.      Pretrial has been consulted and has consented to this modification.
 4          3.      The parties agree to the stipulation.
 5          This is the first stipulation to modify conditions of release filed herein.
 6          DATED this 14th day of January, 2021.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10
      By /s/ Paul D. Riddle                            By /s/ Nicholas D. Dickinson
11    PAUL D. RIDDLE                                   NICHOLAS D. DICKINSON
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:19-cr-00201-APG-NJK Document 36
                                             35 Filed 01/15/21
                                                      01/14/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00201-APG-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     FREDI KAZIMIRSKY,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Kazimirsky’s conditions of release be

11   modified to allow him to travel within the Continental United States.
                        15th
12          DATED this ___ day of January, 2021.

13
14
                                                  UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
